September 9, 2009 Ms. Nora Everett, President Principal Funds, Inc. Principal Financial Group Des Moines, IA 50392-2080 Dear Ms. Everett Principal Management Corporation intends to purchase the following shares (the Shares): Principal Funds, Inc. - Purchase Amount Shares Purchased PFI-Income Fund  Class J Each share has a par value of $9.24 per share. In connection with such purchase, Principal Management Corporation represents and warrants that it will purchase such Shares as an investment and not with a view to resell, distribute or redeem. PRINCIPAL LIFE INSURANCE COMPANY /s/ Michael D. Roughton BY Michael D. Roughton Vice President and Associate General Counsel
